NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-2107
                                      ___________

                                  ONEIL R. BANSIE,
                                                         Petitioner
                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A076-577-694)
                     Immigration Judge: Honorable Leo A. Finston
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 14, 2014

              Before: FISHER, VANASKIE and GARTH, Circuit Judges

                           (Opinion filed: October 15, 2014)
                                    ___________

                                       OPINION
                                      ___________

PER CURIAM

      Oneil R. Bansie, a native and citizen of Jamaica proceeding pro se and in forma

pauperis, petitions for review of the Board of Immigration Appeals’ (BIA) final order of

removal. For the following reasons, we will deny the petition for review.
                                            1
       In 1998, Bansie voluntarily departed the United States after being ordered

removed for overstaying his tourist visa. The next year, he reentered the United States,

but was removed in 2004. Bansie’s most recent reentry occurred in 2007. In May 2013,

Bansie was issued a Notice of Intent/Decision to Reinstate Prior Order under Immigration

and Nationality Act (INA) § 241(a)(5) [8 U.S.C. § 1231(a)(5)]. Bansie expressed a fear

of returning to Jamaica because of gang activity. The Department of Homeland Security

interviewed Bansie, found that his fear was reasonable, and issued a “Notice of Referral

to Immigration Judge.” Bansie then filed with the Immigration Judge (IJ) applications

for withholding of removal and for protection under the Convention Against Torture

(CAT).

       After a merits hearing, during which Bansie and his father testified and various

affidavits in support of their testimonies were presented, the IJ concluded that Bansie was

not credible and that, alternatively, he had not shown a clear probability of persecution on

account of membership in a particular social group. Based on the adverse credibility

finding, the IJ concluded that Bansie was not eligible for CAT relief. The IJ concluded in

the alternative that, even if Bansie’s testimony were credible, he did not establish that it

was more likely than not that he would be tortured with the consent or acquiescence of

government officials. Thus, the IJ denied Bansie’s applications. Bansie timely appealed

the IJ’s decision.

       The BIA adopted and affirmed the IJ’s decision and dismissed the appeal. The

BIA concluded that the IJ’s adverse credibility finding was not clearly erroneous, and that
                                              2
without credible testimony Bansie failed to satisfy his burdens of proof for withholding

of removal or CAT relief. Additionally, the BIA affirmed the IJ’s alternative conclusion

that, even if credible, Bansie failed to establish that he was eligible for relief. Bansie

filed a timely petition for review.

       We have jurisdiction to review a final order of removal under INA § 242(a)(1) [8

U.S.C. § 1252(a)(1)].1 Because the BIA affirmed and adopted the IJ’s decision, we

review the IJ’s decision along with the BIA’s decision. See Sandie v. Att’y Gen., 562

F.3d 246, 250 (3d Cir. 2009). We review factual findings, including adverse credibility

determinations, under the substantial evidence standard. Zheng v. Gonzales, 417 F.3d

379, 381 (3d Cir. 2005). Factual findings are “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” INA § 242(b)(4)(B) [8

U.S.C. § 1252(b)(4)(B)]. We exercise de novo review over legal decisions. See Sandie,

562 F.2d at 251.

       Bansie argues that the BIA and the IJ failed to adequately explain the basis for the

adverse credibility determination. We disagree. The IJ’s adverse credibility finding was

based on inconsistencies between Bansie’s claims at his reasonable fear interview, his

and his father’s testimony at the merits hearing, and statements in the affidavit of Monica

Edwards, who stated that she traveled to Jamaica to pay a ransom after Bansie was


1
  After filing his petition for review, Bansie was removed to Jamaica. We retain
jurisdiction, however, and his petition for review is not moot. See Gomez-Zuluaga v.
Att’y Gen., 527 F.3d 330, 339 n.4 (3d Cir. 2008).

                                               3
abducted by gang members. Specifically, Bansie testified that he, his father, and his

family were targeted in Jamaica in 1998 by gang members demanding protection

payments. The IJ noted that Bansie did not mention these incidents during his initial

reasonable fear interview.2 In addition, during the merits hearing, Bansie explicitly

testified that the gang members initially targeted his father’s business and later targeted

the family home. His father testified, however that the first incident occurred at the

family home and that the business was targeted afterward. Finally, although Bansie and

his father claimed that Bansie was kidnapped and briefly held for ransom in Jamaica in

2004, Edwards stated that she traveled to Jamaica in May 2005 to deliver money to

secure Bansie’s release.

       The inconsistencies described above provided an adequate basis for the adverse

credibility determination. See Balasubramanrim v. INS, 143 F.3d 157, 162 (3d Cir.

1998) (“The Board should give specific reasons for its determination that a witness is not

credible.”). Given the inconsistent testimony, Bansie’s credibility was clearly

undermined, and we cannot conclude that any reasonable adjudicator would be compelled

to conclude to the contrary. See Lin v. Att’y Gen., 543 F.3d 114, 119 (3d Cir. 2008).

The BIA and IJ therefore plausibly determined that Bansie was not eligible for



2
  This interview was not performed at a point of entry and Bansie had been in the United
States approximately six years when it occurred. Cf. Xie v. Ashcroft, 359 F.3d 239, 246
(3d Cir. 2004) (“[T]his court has declined to give much significance to discrepancies in
statements made when the applicant has arrived at the point of entry.”).

                                              4
withholding of removal or CAT relief.3 See Muhanna v. Gonzales, 399 F.3d 582, 589

(3d Cir. 2005) (‘“An alien’s credibility, by itself may satisfy his burden or doom his

claim’ as to both withholding of removal and [CAT] protection . . . .” (quoting Dia v.

Ashcroft, 353 F.3d 228, 247 (3d Cir. 2003) (en banc)).

       The BIA correctly affirmed the IJ’s alternative finding that, even if Bansie’s

testimony were credible, he had not established that he was eligible for withholding of

removal. Bansie claimed that he was targeted by Jamaican gangs for persecution,

including extortion and kidnapping, due to his father’s wealth. The IJ concluded that the

incidents that Bansie allegedly endured were the result of general violence or crime, and

were motivated by the gangs’ desire to illegally obtain money. The BIA agreed with the

IJ’s conclusion, noting that the fact that Bansie might be targeted in schemes to extort

money from his father does not qualify as persecution. See Abdille v. Ashcroft, 242 F.3d

477, 494-95 (3d Cir. 2001) (holding that violence that does not stem from particularized

animosity, but rather from a financial incentive, does not constitute persecution).

       Bansie also relied on the same fear of harm in support of his request for CAT

relief. While he argues that the Jamaican government has ties to gang members and

criminal activity, the record contains no evidence that a member of the government has

targeted him, will target him, or consented to or acquiesced to his targeting. See Roye v.

Att’y Gen., 693 F.3d 333, 343 (3d Cir. 2012) (“Under the CAT and its implementing


3
 Bansie did not present any evidence that he would be tortured for reasons unrelated to
his claims for withholding of removal.
                                             5
regulations, in order to prove that a public official will consent to or acquiesce in torture,

an alien must demonstrate that ‘the public official, prior to the activity constituting

torture, [had] awareness of such activity and thereafter breach[ed] his or her legal

responsibility to intervene to prevent such activity.’” (alterations in original) (quoting 8

C.F.R. § 1208.18(a)(7))). Therefore, Bansie is not entitled to CAT relief.

       Finally, Bansie argues that his attorney provided ineffective assistance. But

because he did not raise this claim before the BIA, it is not properly before us. See INA

§ 242(d)(1) [8 U.S.C. § 1252(d)(1)]; Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d

Cir. 2003). For the foregoing reasons, we will deny the petition for review.




                                               6